Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1-18 are presented for examination. Applicant filed a preliminary amendment on 11/29/2019 amending claims 1-2, 5-11 and 13-18.

Priority
This application is a 371 of PCT/SE2018/050541 05/30/2018 which claims benefit of provisional application 62/514,170 filed on 06/02/2017.

Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 recites “….wherein the method steps a) trough…” with typo error for word “through”.
Appropriate correction is required.

Amendment to the Specification
Examiner enters the amendment to specification filed on 11/29/2019.

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 1 as recited as method claims failed to positively recite the particular machine to which it is tied for executing the recited steps.
Regarding claim 1, it appears that the claimed method steps could simply be performed by mental process alone and are not statutory.  These claims are directed towards steps of “receiving,” “processing,” “storing,” and “cancelling”, without process step tied another machine. Thus, to qualify as a § 101 statutory process, the claim should positively recite the particular machine to which it is tied, for example by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter that is being transformed, for example by identifying the material that is being changed to a different state.
The mere recitation of the machine in the preamble with an absence of a machine in the body of the claim fails to make the claim statutory under 35 USC 101.  Note the Board of Patent Appeals Informative Opinion Ex parte Langemyer et al. In addition, the procedure which is tie to a machine must be more than insignificant "extra solution" activity.
Examiner Note: Claims 11-12 recites implementing steps in claim 1 by distributed and one computing devices (central) and the above rejection could be obviated by incorporating the claims 11-12 into the claim 1.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
3.	Claims 18 is not sufficiently precise due to the combining of two separate statutory classes of computer readable medium and process of invention in a single claim.  The claim 18 begin by discussing non-transitory computer readable medium, but subsequently direct to step perform by the method claim 1.

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.	Claims 18 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
     	35 USC 101 requires that in order to be patentable the invention must be a "new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof" (emphasis added).  
3.	The applicants claims mentioned above are intended to embrace or overlap two different statutory classes of invention as set forth in 35 USC 101. 
	Claims 18 recites “a hybrid computer readable medium/process” comprising two statutory classes of invention in a single claim.
	The claim 18 begin by discussing non-transitory computer readable medium, but subsequently direct to step perform by the method claim 1.
	"A claim of this type is precluded by the express language of 35 USC 101 which is drafted so as to set forth the statutory classes of invention in the alternative only", Ex parte Lyell (17 USPQ2d 1548).
Examiner Note: Applicant can overcome this rejection by reciting the referred limitations of claim 1 in the claim 18 itself instead of referring to the claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
In the instant case, Claims 1-18 are directed to apparatus and method for receiving, processing and storing received electronic combination order data message as an eligible for subsequent matching when general solution for combination of financial instrument exists. The claims 1-18 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:

Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claim 1 is directed to a process; i.e., a series of a computer-implemented method steps or acts, for trading combination of financial instruments. A process is one of the non-statutory categories of invention since the claim failed to positively recite the particular machine to which it is tied for executing the recited steps (Step 1: NO).
Claim 13 is directed to an apparatus comprising one or more devices. The claimed apparatus is therefore directed to a statutory category, i.e., a machine (a combination of device) (Step 1: YES). 
Claim 18 is directed to a non-transitory computer readable medium, which is a manufacture. The claim, thus a non-statutory category of invention since claim recite two statutory class invention of method/process and computer readable medium in a single claim (Step 1: NO). 

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claim 1, 13 and 18 are similar and they are analyzed to determine whether it is directed to a judicial exception. The claim recite plurality of steps of “receiving an electronic combination order data message to trade the financial instruments indicated therein; storing the received electronic combination order data message as an eligible electronic combination order data message else cancelling the received electronic combination order data message when it is determined that there does not exist a general solution for the received combination of financial instruments.”
receiving an electronic combination order data message; storing the received electronic combination order data message else cancelling the received electronic combination order data message, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executable by the processor,” in claim 13 (claim 1  fails to recite a processor executing the recited steps) nothing in the claim element precludes the step from practically being performed in the mind and thus fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed, Reg. at 52, similar to Mortgage Grader, Inc. v. First Choice Loan Servs. Inc. as these steps could be performed by a human without a computer. For example, but for the “by the processor” language, “receiving...; storing….; or else cancelling….” in the context of this claim encompasses the user manually receiving, storing and cancelling the received combination order dada message.” The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the above limitations of recite concepts that fall into the “mental process” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of the computing device performing “processing the received electronic combination order data message with an extended greatest common divisor, gcd, algorithm to determine whether there exists a general solution for the received combination of financial instruments.” The processor in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function  of processing the received electronic combination order data message with an extended greatest common divisor, gcd, algorithm. The processor recited without further details that represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp., Pty. Ltd. v. CLS Bank Int'l,  573 U.S. 208, 224-26 (2014).
An evaluation of whether limitation is an insignificant extra-solution activity is then performed. Note that because the Step 2A Prong 2 analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not limitation (a) is well-known. See October 2019 Update at Section III.D. When so evaluated, this additional element represents mere processing the received electronic combination order data message with an extended greatest common divisor, gcd algorithm using applicant’s predefined mathematical formula/equation. The processor is also an additional element which is configured to carry out limitations a, b, d i.e., it is the tool that is used in steps described in Prong 1. But the processor is recited so generically without any details that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a controller. It should be noted that because the courts have See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: NO).

Step 2B: Claim provides an Inventive concept? This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 

As explained with respect to Step 2A Prong 2, there are two additional elements. 
The first is the processor, which is configured to perform all the limitations recited. As explained previously, the processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The second additional element is limitation of processing the received electronic combination order data message with an extended greatest common divisor, gcd, algorithm based on application formula, which as explained previously is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of a processing combination order data message by implementation of applicant’s mathematical formulation according to the definition is recited at a high level of generality, and, as disclosed in the specification, is also well-known. This limitation therefore remains insignificant extra-solution Step 2B: NO). The claim is not eligible.
Further, Applicant specifically described invention is to implement processing the received electronic combination order data message with an extended greatest common divisor, gcd, algorithm (see Specification: paragraph [0018-0022, 0088-0098]). The claimed additional elements to determine whether there exists a general solution for the received combination of financial instruments is implemented using examples of existing computer networking equipment, hardware, and software that are used to construct the claimed invention without apparent modification (see Fig. 1; Specification: paragraph [0112-0119]). Therefore, the additional element only recite generic components and steps are well-understood routine and conventional. 
The claims as presented is a formula in isolation and it is not analogous to claims found in eligible Diamond v. Diehr which imposed meaningful limits that apply the formula to improve an existing technological process of transforming raw and uncured rubber to cured molded rubber. The computer in the Diehr precisely determines when to open the press and eject the cured rubber perfectly curing the rubber by repeatedly calculating the rubber cure time from this temperature measurement and comparing the computed cure time to the actual elapsed time. The steps of continuously measuring temperature and repeatedly recalculating the rubber cure time and comparing it to the elapsed time were new steps that were found to be worthy of patent protection in the Diehr, which is not comparable to “processing the received electronic combination order data message with an extended greatest common divisor, gcd, algorithm” as recited in the instant claims. Claims as recited do not provide any particular asserted inventive technology for performing those functions and therefore the claims are held patent ineligible (see Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Mere NO).

Dependent Claims:
Examiner further reviewed the dependent claims 2-10 and 14-17 that could be added to the independent claims to make patent eligible. The dependent claims as recited pertains to additional steps which further describes extracting quality parameter, determining a priority order processing the N legs, description of plurality price parameters of quality parameter, and implementing matching unit, which appear to be an application of mathematical relationship/concepts and/or certain method of organizing human activity using a generic computer component that been found to be an abstract idea as described above. These dependent claims do not provide additional elements significantly more than the purported abstract idea that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The dependent claims as recited would not make the independent claim significantly more by incorporating them into the independent claims. Therefore, claims 1-18 are not patent eligible (NO). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 10-18 are rejected under 35 U.S.C. 102 a (1) as being anticipated  by Zimmerman, U.S. Pub No. 2010/0017323 (reference A in attached PTO-892).
As per claim 1, Zimmerman teaches a computer-implemented method for trading combinations of financial instruments (see Fig. 1, Trader Computer System (112, 114, 116, 120, 124, 126, 128), Operator Computer System 100): paragraph [0112-0114]) the method comprising:
a) receiving an electronic combination order data message to trade the financial instruments indicated therein (see Fig. 1, Trader Computer System (112, 114, 116, 120, 124, 126, 128), Operator Computer System 100): paragraph [0122]; see Step 1 in claim 14; where Operator computer System receives plurality of combination of order from plurality of trader computer to trade financial instrument);
b) processing the received electronic combination order data message with an extended greatest common divisor, gcd, algorithm to determine whether there exists a general solution for the received combination of financial instruments (see paragraph [0005, 0122, 0130-0133]; Step 2 in claim 14; where combinatorial Matching Algorithm processes expandable eligible order to obtain a matched collection of expanded eligible order);
c) storing the received electronic combination order data message as an eligible electronic combination order data message for subsequent matching by the matching engine when it is determined that there exists a general solution for the received combination of financial instruments (see paragraph [0023]; where received order eligible matching are stored and corresponding expanded eligible order are processed by CMA beginning at a selected time); else
d) cancelling the received electronic combination order data message when it is determined that there does not exist a general solution for the received combination of financial instruments (see paragraph [0023, 0032]; where order that matches and satisfied all of the condition or else cancel or rejected).
As per claim 2, Zimmerman teaches claim 1 as described above. Zimmerman further teaches the method wherein the method further comprises:
e) extracting, from the stored electronic combination order data message, quality parameter (s) for each one of the N legs of the combination order message (see claim 15; paragraph [0123]);
f) determining a priority order for the subsequent processing of the N legs on the basis of the extracted quality parameter(s) (see claim 18; paragraph [0142, 0159]); where priority selection scheme (OSS) select order from current candidate collection (CCC); and
g) processing the N legs in sequential order in accordance with the determined priority order, generating an estimated leg price for each one of the N legs (see paragraph [0023 and 0162]; where output of CMA which is an expanded eligible order are executed). 
As per claim 10, Zimmerman teaches claim 1 as described above. Zimmerman further teaches the method wherein 
the method is implemented in a matching unit of an automated electronic exchange system (see Fig. 1, Matching Module (108); paragraph [0122]); where matching module processes expanded eligible orders to obtain matched collection of expanded eligible orders).
As per claims 11 and 12, Zimmerman teaches claim 1 as described above. Zimmerman further teaches the method wherein 
the method is implemented in a distributed network of computing devices; a) through d) is performed by one computing device and the method steps e) through g) is performed by one or more other computing devices (see Fig. 1; paragraph [0119]; where the method is implemented in centralized in one computer or distributed manner across a plurality of interconnected computer systems).

As per claim 13, Zimmerman teaches an apparatus for trading combinations of financial instruments (see fig. 1), wherein the apparatus comprises a communications interface, 
As per claims 14-15, Zimmerman teaches claim 13 as described above. Zimmerman further teaches the apparatus, wherein 
the communications interface comprises a transmitter, Tx, and/or a receiver Rx; and transceiver, Tx/Rx (see Fig. 1, I/O Module (104); paragraph [0122 and 128]; where Input /Output Module obtain order information from traders and transmit trading information to users)
As per claim 16-17, Zimmerman teaches claim 13 as described above. The claims 16-17 are rejected under same rational as claims 2 and 10 respectively as described above.

As per claim 18, Zimmerman teaches a non-transitory computer readable storage medium storing one or more sets of instructions for causing a processor (see Fig. 1, Trader Computer System (112, 114, 116, 120, 124, 126, 128), Operator Computer System 100): paragraph [0112-0114]) to perform the steps as described in claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman, U.S. Pub No. 2010/0017323 (reference A in attached PTO-892) in view of Romani, U.S. Pub No. 2004/0249740 (reference B in attached PTIO-892) and Adcock et al., U.S. Pub No. 2015/0095209 (reference C in attached PTO-892) further in view of Tradestation.com, Feb 15, 2012 (reference U in attached PTO-892) and Abdi et al., July 2016 (reference V in attached PTO-892).
As per claims 3-9, Zimmerman teaches claim 2 as described above. Zimmerman further teaches the method wherein
the quality parameter(s) comprises one or more of the following: a price parameter, a spread parameter (see claim 15 and paragraph [0024 and 0123]; where CMA is constrained by limit prices and uses prices to determine collection of expanded eligible order containing limit order  with matching collection satisfying the limit price constraints).
Zimmerman does not teach the price parameter includes a theoretical price; the price parameter includes a seed price; the price parameter includes a National Bid Offer, NBO.
 and the price parameter includes a National Best Bid Offer, NBBO; the spread parameter includes an estimated spread; and the spread parameter includes a theoretical spread.
	Romani teaches price parameter includes theoretical price and seed price (see paragraph [0006-0007, 0036-0038 and 0045]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow price parameter includes theoretical price and seed price to Zimmerman because Romani teaches including above features would enable to provide 
Adcock et al. teach the price parameter includes a National Bid Offer, NBO; and the price parameter includes a National Best Bid Offer, NBBO (see paragraph [0003-0008, 0069-0071]
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the price parameter includes a National Bid Offer, NBO; and the price parameter includes a National Best Bid Offer, NBBO to Zimmerman because Adcock et al. teach including above features would enable to ensure that all investors receive the best possible price when executing trades through their broker without worrying about aggregating quotes from multiple exchanges or market makers before placing a trade.
Tradestation.com teaches theoretical spread and Abdi et al. teach estimated spread (see Fig. 8, page 4470-4471).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow theoretical spread and estimated  to Zimmerman because it will allows track changes  in time, asset and volatility enabling to see position profitability in relation to change \s in market conditions (Tradestation.com, page 1, 1st paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Tenorio et al. (U.S. Pub No. 2002/0174022) teaches pre-qualifying seller during matching phase of an electronic commerce transaction.
Ishida et al. (U.S. Pub No. 2014/0294235) teach extracting plurality of combination order in decreasing priority.

	Sathe et al. (U. S. Pub No. 2009/0172621) teaches calculating greatest common divisor (GCD) of all stock periods.
	Foley et al. (U.S. Pub No. 2015/0317734) teach darkpool matching of order with price discretion.
	Peterffy (U. S. Pub No. 2010/0094745) teaches creation and sale of SEC-compliant investment vehicles.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        03/21/2021